DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg on Skoch.

The application has been amended as follows: 
1. (Canceled)
2. (Currently Amended) The method of claim [[1]]19, the second softening point temperature being at least 20 °C lower than the first softening point temperature.
3. (Currently Amended) The method of claim [[1]]19, wherein the second softening point temperature is less than 90 C.
4. (Currently Amended) The method of claim [[1]]19, wherein the second softening point temperature is from about 40 °C to about 80 °C.

5. (Currently Amended) The method of claim [[1]]19, wherein the first softening point temperature is greater than 80 °C.
6. (Currently Amended) The method of claim [[1]]19, the pair of bite pads each comprising at least one offset extending from the maxillary occlusal surface and at least one offset extending from the mandibular occlusal surface.
7. (Previously Presented) The method of claim 6, wherein the offset extending from the maxillary occlusal surface is longer than the offset extending from the mandibular occlusal surface.
8. (Currently Amended) The method of claim [[1]]19, wherein the portion of the outer layer that substantially covers the maxillary occlusal surface is thicker than the portion of the outer layer that substantially covers the mandibular occlusal surface.
9. (Currently Amended) The method of claim [[1]]19, wherein the core comprises a lattice structure that extends from the bite pads and the anterior arch segment.
10. (Currently Amended) The method of claim [[1]]19, wherein the first material comprises a polyurethane, polycaprolactone, polypropylene, polyester, or methacrylate resin material, and wherein the core is formed using an injection molding process.
11. (Currently Amended) The method of claim [[1]]19, wherein the second material comprises polycaprolactone.
12. (Currently Amended) The method of claim [[1]]19, wherein each of the bite pads has a thickness that is greater than the thickness of at least a portion of the anterior arch segment.
13. (Currently Amended) The method of claim [[1]]19, wherein each of the bite pads comprise one or more hinges formed therein that divide the bite pads into respective bite pad segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment.
14. (Original) The method of claim 13, wherein the one or more hinges comprise an area of reduced thickness in the bite pads.
15. (Original) The method of claim 14, wherein the area of reduced thickness in the bite pads comprises a pair of superposed trenches, one of the trenches being formed in the maxillary occlusal surface and the other of the trenches being formed in the mandibular occlusal surface.
16. (Original) The method of claim 13, each of the bite pads comprising at least two hinges, wherein at least one hinge in each bite pad is parallel to a longitudinal axis of the bite pad and at least one other hinge in each bite pad is transverse to the longitudinal axis of the bite pad.
17. (Canceled)
18. (Canceled)
19. (Previously Presented) A method of manufacturing a dental guard comprising: overmolding a core formed from a first material having a first softening point temperature with a second material having a second softening point temperature using an injection molding process, the core comprising a pair of bite pads interconnected by an anterior arch segment, each of the bite pads comprising opposed maxillary and mandibular occlusal surfaces, the second material forming an outer layer that substantially covers the maxillary and mandibular occlusal surfaces of the bite pads and defines, at least in part, a maxillary surface adapted to contact maxillary teeth of a user, the second softening point temperature being less than the first softening point temperature, wherein the bite pads comprise a positioning element located in a posterior portion of each bite pad and extending from the maxillary occlusal surface of each bite pad, the positioning element being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar, wherein the positioning element is located on a peaked segment of the bite pad posterior portion, the peaked segment being formed by intersecting sloped bite pad segments.
20. (Previously Presented) The method of claim 19, wherein the positioning element comprises a rib having a length that runs longitudinally with respect to the bite pad.
21. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-16 and 19-20 allowed.
Claim 19 recites “wherein the positioning element is located on a peaked segment of the bite pad posterior portion, the peaked segment being formed by intersecting sloped bite pad segments.” While Cross (US 5,865,619) and Jansheski ‘711 (US 2011/0067711) each teach structures that constitute a positioning element, neither teaches such a structure on a peaked segment of the bit pad posterior portion, the peaked segment being formed by intersecting sloped bite pad segments. Further, the available prior art does not teach a combination that could remedy this deficiency. The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant. Claims 2-16 and 20 allowed as depending from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726